Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-9-2008

Conde v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3615




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Conde v. Atty Gen USA" (2008). 2008 Decisions. Paper 864.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/864


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-3615


                                 AISSATOU CONDE,
                                                             Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                              (Agency No. A95 841 422)
                 Immigration Judge: Honorable Donald Vincent Ferlise
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 9, 2008
               Before: BARRY, SMITH and HARDIMAN, Circuit Judges

                              (Opinion filed July 9, 2008)
                                    ___________

                                       OPINION
                                      ___________

PER CURIAM

      Aissatou Conde, a native and citizen of Guinea, entered the United States in

December 2002. She was charged with removability under Immigration and Nationality

Act (“INA”) § 237(a)(1)(A) [8 U.S.C. § 1227(a)(1)(A)], as an alien not in possession of a

valid entry document. Conde conceded her removability but applied for asylum,
withholding of removal, and protection under the United Nations Convention Against

Torture (“CAT”). She claimed that she was persecuted because of her affiliation with the

political opposition party RPG. See Fadiga v. Attorney General, 488 F.3d 142, 147 & n.8

(3d Cir. 2007) (discussing origins of RPG party). In particular, Conde asserted that she

was assaulted in school by a group of students who supported a candidate for another

political party, that she was attacked by police during a political demonstration, and that

she was arrested, imprisoned, beaten and raped.

       Citing several alleged inconsistencies in her story, the Immigration Judge (“IJ”)

denied relief, finding that Conde “fabricated her entire case in chief.” Conde appealed

and filed a motion to remand, asserting for the first time that she had been subjected to

female genital mutilation (“FGM”). In June 2007, the Board of Immigration Appeals

(“BIA”) dismissed the appeal, finding no clear error in the IJ’s adverse credibility

determination. The Board also denied the motion to remand because the FGM claim did

not involve new and material evidence. Conde filed a timely petition for review of the

BIA’s decision.

       An applicant for asylum has the burden of establishing that she is unable or

unwilling to return to her home country “because of [past] persecution or a well-founded

fear of future persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion[.]” INA § 101(a)(42)(A) [8 U.S.C.

§ 1101(a)(42)(A)]; see 8 C.F.R. 208.13(a); Abdille v. Ashcroft, 242 F.3d 477, 483 (3d

Cir. 2001). This Court reviews the determination that an applicant has failed to

                                              2
demonstrate past persecution or a well-founded fear of future persecution under the

substantial evidence standard. See Abdille, 242 F.3d at 483. That standard is also used to

review adverse credibility determinations. See Balasubramanrim v. INS, 143 F.3d 157,

161 (3d Cir. 1998). Adverse credibility determinations based on speculation or

conjecture are not upheld. See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). In

general, “minor inconsistencies and minor admissions that reveal nothing about an . . .

applicant’s fear for his safety are not an adequate basis for an adverse credibility finding.”

Id. Any discrepancies must involve the heart of the claim.1 Id. Because the BIA

explicitly approved of one of the IJ’s adverse credibility determinations and implicitly

adopted the IJ’s other findings, we review the decisions of both the BIA and the IJ. See

Xie v. Ashcroft, 359 F.3d 239, 242 (3d Cir. 2004).

       Although the core of this case involves the adverse credibility determinations,

Conde devotes a majority of her opening brief to arguing that she is eligible for asylum

because she was forced to undergo FGM. The BIA never reached this issue, however,

which was raised for the first time in a motion to remand the proceedings. Instead, the

Board denied the motion to remand because the FGM claim could have been discovered

and presented prior to the hearing before the IJ and because Conde had failed to establish

that her former counsel was ineffective. See 8 C.F.R. § 1003.2(c)(1); Korytnyuk v.


   1
    The provisions of the Real ID Act of 2005 that address the Court’s review of an
adverse credibility finding do not apply in this case because Conde applied for relief
before the Act’s effective date. See Kaur v. Gonzales, 418 F.3d 1061, 1064 n.1 (9th Cir.
2005).

                                              3
Ashcroft, 396 F.3d 272, 282 (3d Cir. 2005) (holding that a motion to remand is equivalent

to motion to reopen filed while appeal is pending). Importantly, as the government points

out, Conde has made no effort to demonstrate that the BIA abused its discretion in

denying the motion to remand. See Vakker v. Att’y Gen., 519 F.3d 143, 146 (3d Cir.

2008) (stating that this Court “generally reviews motions to remand deportation

proceedings, like motions to reopen or reconsider, for abuse of discretion.”). The failure

to identify or argue an issue in an opening brief constitutes waiver of that argument on

appeal. See Lie v. Ashcroft, 396 F.3d 530, 532 n.1 (3d Cir. 2005). Here, because Conde

mentions the denial of the motion to remand only in the “Statement of the Case and Fact”

section of her brief, she has waived her challenge to that portion of the BIA’s order. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (citations omitted) (holding

that an issue referred to in the statement of the case but not discussed in the body of the

opening brief is deemed waived”).

       Moreover, although Conde does allege that “the IJ’s lack of credibility

determination, affirmed by the BIA, was not supported by substantial evidence,” she fails

to address with any degree of specificity the findings supporting that determination.

Rather, she merely claims that the IJ relied on “a few inconsistencies that were not

material to [her] asylum application.” But Conde’s brief never identifies any of those

inconsistencies, much less explains why they were not supported by substantial evidence.

Conde also asserts in conclusory fashion that “the tone, tenor, disparagement and the

sarcasm of the IJ tainted the proceedings in such a way that Petitioner was not able to

                                              4
present [her] case.” The only evidence offered in support of this argument is a short

exchange between Conde and the IJ concerning the date that she allegedly was attacked in

school. This minor excerpt from the hearing, which by itself does not reflect improper

conduct by the IJ, fails to demonstrate that Conde’s ability to present her claim was

prejudiced. See Cham v. Att’y Gen., 445 F.3d 683, 692 (3d Cir. 2006). Because Conde

has been represented by counsel in these proceedings, “it is not our obligation to ferret out

[her] arguments. That, after all, is the purpose of briefing.” McCarthy v. SEC, 406 F.3d

179, 186 (2d Cir. 2005). We do not find that manifest injustice would result if we decline

to reach the adverse credibility determinations. See Filja v. Gonzales, 447 F.3d 241, 256

n.8 (3d Cir. 2006). Under the circumstances, Conde’s generalized arguments lack the

specificity required to preserve for review any challenge to the credibility finding. See

Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005) (deeming fear of future

persecution claim abandoned where petitioner devoted only a single conclusory sentence

to his argument).

       For the foregoing reasons, we will deny the petition for review.




                                             5